Citation Nr: 0815832	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
October 24, 2005 through October 27, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active service from August 1957 to August 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received medical treatment for acute 
gangrenous cholecystitis and incarcerated supraumbilical 
hernia requiring laparoscopic cholecystectomy with 
intraoperative cholangiogram and repair of supraumbilical 
hernia from October 24, 2005, through October 27, 2005.

3.  VA payment or reimbursement of the costs of the care was 
not previously authorized.

4.  The medical expenses were incurred both as a result of 
medical emergency and because a VA or other government 
facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Watauga Medical 
Center from October 24, 2005, through October 27, 2005, have 
been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at a private medical 
facility from October 24, 2005, through October 27, 2005.  
The Board observes that the VAMC in Mountain Home, Tennessee, 
denied the veteran's claim for payment or reimbursement on 
the basis that he is not eligible under either the criteria 
set forth in 38 U.S.C.A. § 1725 because a prudent layperson 
would not have reasonably viewed the visit as an 
"emergency" or thought that a delay in seeking immediate 
attention would have been hazardous to life or health.

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

It is not contended or shown that the veteran has established 
service connection for the cholecystitis for which he 
received medical care from October 24, 2005, through October 
27, 2005.  Additionally, inasmuch as service connection is 
not in effect for any disability, the veteran's cholecystitis 
for which he received care from October 24, 2005, through 
October 27, 2005, was not aggravating any service-connected 
disability and the veteran has not established a total 
disability permanent in nature, resulting from service-
connected disability.  Therefore, payment or reimbursement 
for private medical care provided from October 24, 2005, 
through October 27, 2005, is not permitted under the 
provisions of 38 U.S.C.A. § 1728.

The veteran's written communications reflect his contention 
that treatment from October 24, 2005, through October 27, 
2005, was an emergency because he was in severe pain which 
intensified while he waited, he was diagnosed with gangrenous 
gall-bladder and underwent surgery.  He further argues that 
the surgery was not done until two days later due to his 
spiking fever as a result of the gangrene.  The veteran 
further states that he was unable to drive himself to the VA 
facility and his wife is physically unable to drive because 
of fibromyalgia and Alzheimer's.  

Hospital records reflect that the veteran presented to the 
emergency room on October 24, 2005, complaining that he has 
woken up at 2 a.m. with abdominal cramps which were getting 
worse, he had vomited, and denied a normal bowel movement for 
two days.  With respect to the location of the pain, the 
veteran described it as feeling like he was "being cut in 
two."  These records reflects that, because of his elevated 
white blood count and inability to keep liquids down, the 
veteran was admitted for observation with a diagnosis of 
abdominal pain as well as nausea and vomiting and 
questionable gastroenteritis.  The next day, his temperature 
was 102.  The veteran was found to be tender in the right 
upper quadrant and a diagnosis of acute cholecystitis was 
made.  

VA Memorandum dated in January 2006 and February 2006 reflect 
that nearest hospital was a private facility located within 
one mile from the veteran and the nearest VAMC was 
approximately 57 miles away.  These memorandas conclude that 
the October 2005 treatment was not emergent and a VA facility 
was reasonably available; thus, it was recommended that the 
veteran's claim be disapproved.  

The evidence of record confirms that the veteran was the 
recipient of VA treatment within the 24-month period 
preceding the treatment rendered in October 2005.

Medical bills and a Health Insurance Claim Form in connection 
with the veteran's October 25, 2005, through October 27, 
2005, treatment reflect that he was treated for calculus of 
gallbladder with other cholecystitis, without mention of 
obstruction, and other ventral hernia with obstruction and 
that he underwent surgical laparopscopy and cholecystectomy 
with cholangiography and he had "other" insurance.  These 
bills were submitted to the VAMC for payment.  A February 
2006 letter from a representative of Watauga Surgical Group 
reflects that the veteran's policy with Cigna Medicare had 
termed on December 31, 2003, and he had no other coverage.  

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

The veteran should attempt to use a VA hospital whenever 
possible in light of the very high costs involved in private 
care, clearly impacting VA's ability to help veterans 
overall.  However, given that the veteran presented to the 
emergency room with increasing abdominal pain which he 
characterized at the time of admission as like he was "being 
cut in two," treatment providers at the time concluded that 
his symptoms warranted admission to the hospital, he 
subsequently had a fever of 102, and underwent surgery for 
acute gangrenous cholecystitis and incarcerated 
supraumbilical hernia; the Board finds that the veteran was 
experiencing a medical emergency and the criteria for 
entitlement to reimbursement for the expenses associated with 
the emergency treatment received by the veteran at a private 
facility from October 24, 2005, to October 27, 2005, have 
been met.  Accordingly, the appeal is granted.

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  VAMC 
has failed to show that a VA facility was feasibly available 
to receive the veteran in his emergent condition.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  VCAA does not apply in a case such as 
this where the governing regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Moreover, in light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification or assistance under the VCAA is necessary to 
develop facts pertinent to the veteran's claim.


ORDER

Payment or reimbursement for the cost of medical expenses 
incurred October 24, 2005, through October 27, 2005, at a 
non-VA hospital, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


